           Case 1:19-cv-11291-VEC Document 19 Filed 05/15/20 Page 1 of 9

                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC #:
ANTHONY PANTALEONI,                                                 DATE FILED: 05/15/2020
                   Plaintiff/Counter-Defendant,

           against                                       No. 19 CIV 11291 (VEC)
ELAINE LANDAU and RICHARD LANDAU,

                   Defendants/Counter-Plaintiffs.       CONFIDENTIALITY STIPULATION AND
                                                        PROPOSED PROTECTIVE ORDER




       WHEREAS, Defendants/Counter-Plaintiffs Elaine Landau and Richard Landau (the
“Defendants”) have sought discovery from non-party Bank of America, N.A. in relation to the
above-captioned action; and

         WHEREAS this Confidentiality Stipulation (the “Stipulation”) is made with the consent and
agreement of Plaintiff Anthony Pantaleoni (“Plaintiff”), Defendants, and non-party Bank of
America, N.A. This Stipulation includes Bank of America, N.A. and its successors-in-interest and
assigns (collectively referred to hereafter as “BANA”) and governs the disclosure and protection of
BANA’s confidential and proprietary business information that is being sought pursuant to
Defendants’ Third-Party Subpoena served on BANA in the matter pending in the United States
District Court for the Southern District of New York, captioned Anthony Pantaleoni v. Elaine
Landau and Richard Landau, Case No. 19-cv-11291 (VEC) (the “Action”). For convenience
purposes, and where appropriate, Plaintiff and Defendants shall be referred to collectively as
“Parties” or as a “Party”; and

       WHEREAS this Court finds that good cause exists for issuance of an appropriately tailored
confidentiality order governing the pre-trial phase of this action;

        NOW to facilitate discovery while preserving and maintaining the confidentiality of certain
documents or testimony of BANA that may be sought or used by the Parties in connection with the
Action, the Parties and BANA agree as follows, and it is hereby

        ORDERED that the Parties to this action, their respective officers, agents, servants,
employees, and attorneys, any other person in active concert or participation with any of the
foregoing, and all other persons with actual notice of this Order will comply with the following
terms, upon pain of contempt:

        1. This Stipulation shall govern the use and dissemination of all information,
           testimony, documents, or materials that are produced by BANA in this Action and

                                                    1
docs-100259177.1
           Case 1:19-cv-11291-VEC Document 19 Filed 05/15/20 Page 2 of 9



            reasonably designated by BANA and/or a Party as “Confidential Information” or
            “Confidential Attorney Eyes Only Information” as defined below.

        2. The term “Confidential Information,” as used in this Stipulation, shall mean: (a)
           information not in the public domain that reflects BANA’s confidential financial,
           business, or commercial information; (b) matters that constitute or contain BANA’s
           trade secrets pursuant to applicable law; and (c) non-public personal information
           concerning the Parties or other third-parties sought from BANA, including the non-
           personal or financial information for a given person, such as name, address, account
           number, social security number, telephone number, place or position of work, or
           other identifying information.

        3. The term “Confidential Attorney Eyes Only Information,” as used in this
           Stipulation, shall mean information that is not in the public domain and is so
           proprietary or competitively sensitive to BANA that its disclosure may cause
           competitive injury. Such information may include, but is not limited to, BANA’s
           highly sensitive financial and trade secret information.

        4. Nothing in this Stipulation shall limit a Party’s right to use BANA’s documents and
            information that: (a) were lawfully in the Party’s possession before the initiation of
            this Action; (b) were, are, or become public knowledge, not in violation of this
            Stipulation; or (c) become declassified under the Stipulation.

        5. Nothing in this Stipulation shall be construed to impair Plaintiff’s right to use in any
            manner documents produced by BANA that Plaintiff is otherwise entitled to under
            applicable law or pre-existing agreement between Plaintiff and BANA. As to such
            documents, Plaintiff retains the ability to waive confidentiality, unilaterally and
            without notice.

        6. A Party shall designate documents deemed to be “Confidential Information” or
            “Confidential Attorney Eyes Only Information” by affixing on the document or
            material containing such information, and upon each page if practicable, a legend
            that in substance states:

                   a. “CONFIDENTIAL” for “Confidential Information;” and/or

                   b. “CONFIDENTIAL ATTORNEY EYES ONLY” for “Confidential
                      Attorney Eyes Only Information.”

            If electronically stored or recorded information or data is produced in native or other
            form such that it cannot be stamped or imaged with an affixed designation of
            “Confidential” or “Confidential Attorney Eyes Only,” BANA and/or a Party may
            designate such material as “Confidential” or “Confidential Attorney Eyes Only” by
            cover letter specifically referring to such material and by labeling that material to the
            extent possible.


docs-100259177.1
           Case 1:19-cv-11291-VEC Document 19 Filed 05/15/20 Page 3 of 9



        7. Consistent with the terms of this Stipulation, Confidential Information and the
           contents of Confidential Information used in this Action may be disclosed only to:

                   a. The Court and its personnel;

                   b. Any consultant, investigator or expert (collectively, “Expert”) who is
                      assisting in the preparation and trial of this Action, but only to the extent
                      reasonably necessary to enable such Expert to render such assistance;

                   c. Any deponent or potential deponent, provided that he or she: may be shown
                      copies of such designated material only during the course of preparation for
                      his or her testimony or in the actual course of deposition; may not retain any
                      such designated material; and must be informed of the confidential nature of
                      the materials;

                   d. Court reporters and videographers engaged by a Party’s counsel of record to
                      transcribe testimony in connection with this Action;

                   e. Any outside vendor retained by a Party’s counsel who is assisting in the
                      preparation and trial of this Action by making photocopies or providing
                      graphic or technological support (collectively, “Outside Vendor”), including
                      for the collection and production of electronically stored information, but
                      only to the extent necessary to enable the Outside Vendor to render such
                      assistance;

                   f. Any mediator, special master or other third parties (collectively,
                      “Mediators”) appointed by the Court or retained for settlement purposes or
                      resolution of discovery or other disputes and their staff; and

                   g. Any Party, that Party’s present or former employees with a reasonable need
                      to know the information to assist with this Action, and that Party’s counsel
                      of record and his/her office staff with a reasonable need to know the
                      information to assist with this Action.

        8. If a Party wishes to disclose Confidential Information or the contents of Confidential
           Information to any person not described in Paragraph 6 of this Stipulation, the Party
           must send a written request by both mail and e-mail to BANA’s undersigned
           counsel, Stephanie Wilson, Reed Smith LLP, 506 Carnegie Center, Suite 300,
           Princeton, New Jersey, 08540, swilson@reedsmith.com (“BANA’s Counsel” or
           “Counsel for BANA”). Upon Counsel for BANA’s receipt of the request, BANA
           shall have fifteen (15) business days to send its written objection or approval. Any
           approval must be provided in writing and signed by BANA or its designee. If
           BANA fails to timely object or provide approval to a Party’s request, that Party shall
           be permitted to disclose the information as proposed in its notice. If BANA objects
           to the proposed disclosure, such disclosure shall not be made unless the Party files a


docs-100259177.1
           Case 1:19-cv-11291-VEC Document 19 Filed 05/15/20 Page 4 of 9



            motion requesting such disclosure and the Court in which the Action is pending, or
            an appropriate court, orders disclosure.

        9. If a Party wishes to challenge a designation of Confidentiality, counsel for that Party
           shall make a good faith effort to resolve the dispute, and in the absence of a resolution,
           that Party make seek resolution by the Court.

        10. Consistent with the terms of this Stipulation, material produced and marked as
            Confidential Attorneys’ Eyes Only may be disclosed only to the Parties, their
            counsel of record in the Action, and such counsels’ office staff with a reasonable
            need to know the information to assist with this Action, or to such other person(s)
            BANA’s Counsel agrees to in writing in advance, or as ordered by the Court.

        11. Absent written permission from BANA or a Court Order, the Parties may not file
            any Confidential Information, Confidential Attorney Eyes Only Information, or
            information derived from Confidential Information or Confidential Attorney Eyes
            Only Information in the public record. If any Confidential Information, Confidential
            Attorney Eyes Only Information, or information derived from Confidential
            Information or Confidential Attorney Eyes Only Information is included in any
            Court filing, such filing shall be marked “CONFIDENTIAL- SUBJECT TO
            CONFIDENTIALITY STIPULATION” and filed pursuant to the Court’s practices
            related to filing such Confidential Information.

        12. Except to the extent expressly authorized in this Stipulation, Confidential
            Information and Confidential Attorney Eyes Only Information shall not be used or
            disclosed for any purpose other than in this Action and/or any appeals therefrom,
            subject to the provisions of this Stipulation. Use or disclosure of Confidential
            Information and Confidential Attorney Eyes Only Information in any other litigation
            or for any other purposes is expressly prohibited.

        13. Confidential Information and Confidential Attorney Eyes Only Information shall be
            stored and maintained by the Parties in a secure manner which is reasonably
            calculated to ensure that access is limited to the persons authorized under this
            Stipulation. Any Personally Identifying Information (“PII”) (e.g., social security
            numbers, financial account numbers, passwords, and information that may be used for
            identity theft) produced by BANA shall be maintained in a manner that is secure and
            confidential and shared only with authorized individuals in a secure manner. BANA
            may specify the minimal level of protection expected in the storage and transfer of its
            information. If a Party who received PII experiences a data breach, it shall immediately
            notify the BANA of same and cooperate with the producing party to address and
            remedy the breach. Nothing herein shall preclude BANA from asserting legal claims or
            constitute a waiver of legal rights and defenses in the event of litigation arising out of a
            failure to appropriately protect PII from unauthorized disclosure.

        14. Any summary, compilation, notes, copy, electronic image or database containing
            Confidential Information or Confidential Attorney Eyes Only Information shall be

docs-100259177.1
           Case 1:19-cv-11291-VEC Document 19 Filed 05/15/20 Page 5 of 9



            subject to the terms of this Stipulation to the same extent as the material or
            information from which such summary, compilation, notes, copy, electronic image
            or database is made or derived.

        15. The failure to designate any information as “Confidential” or “Confidential -
            Attorney Eyes Only” pursuant to this Stipulation shall not constitute a waiver of any
            otherwise valid claim for protection by BANA or a Party, if such claim is asserted
            within thirty (30) calendar days of the discovery of such failure by BANA or that
            Party. At such time, arrangements shall be made for the return to BANA of all
            copies of the previously produced documents and/or materials and for the
            substitution, where appropriate, of properly labeled copies and/or materials. There
            shall be no liability for any disclosure of the information by the Parties before
            notification from BANA that it deems the information Confidential.

        16. Before accessing Confidential Information or Confidential Attorney Eyes Only
            Information, any Expert, deponent or potential deponent, Mediator, translator,
            contract lawyer, mock juror, Parties who are not signatories to this Stipulation, or
            other third party to whom Confidential Information may be disclosed pursuant to
            Paragraph 6 hereof must read a copy of this Stipulation and agree in writing to be
            bound by its terms by signing a copy of the Confidentiality Acknowledgment
            attached as Exhibit A (“Confidentiality Acknowledgment”).

                   a. For any Outside Vendor, it shall be sufficient for the manager, supervisor or
                      owner of the Outside Vendor to agree in writing that he/she and all the
                      Outside Vendor’s employees and independent contractors are bound by this
                      Stipulation by signing a copy of the Confidentiality Acknowledgment.
                   b. Where an individual or an entity is obligated to sign the Confidentiality
                      Acknowledgment, the Party’s counsel desiring to disclose Confidential
                      Information to that individual or entity shall: (a) retain the originally
                      executed Confidentiality Acknowledgment; and (b) provide a copy of the
                      originally executed Confidentiality Acknowledgment to BANA’s Counsel
                      upon request.

        17. Nothing in this Stipulation shall be deemed to restrict in any manner BANA’s use of
            its own information, documents or materials.

        18. If the Parties’ counsel receive notice of any Subpoena or Court Order commanding
            production on a particular date of Confidential Information or Confidential Attorney
            Eyes Only Information that the Parties have obtained under the terms of this
            Stipulation (“Production Date”), such counsel shall notify BANA’s Counsel in
            writing so that BANA’s Counsel receives the notice:

                   a. at least four (4) business days before the Production Date if the Party or the
                      Parties receive the Subpoena or Court Order with less than ten (10) business
                      days to comply, or


docs-100259177.1
           Case 1:19-cv-11291-VEC Document 19 Filed 05/15/20 Page 6 of 9




                   b. at least seven (7) business days before the Production Date if the Party or the
                      Parties receive the Subpoena or Court Order with more than ten (10)
                      business days to comply.

            To ensure that BANA has a reasonable opportunity to take steps to obtain relief
            from the Court to protect the information, a Party or Parties shall not produce the
            Confidential Information and/or Confidential Attorney Eyes Only Information
            before the Production Date.

        19. This Stipulation does not affect BANA’s rights to: object to discovery requests on
            any grounds; redact any information that it deems to be nonresponsive; or redact any
            information which is otherwise protected from disclosure by any privilege. Nothing
            in this Stipulation shall be deemed to be a waiver of BANA’s right to oppose
            production or admissibility of any information or documents on any ground,
            including without limitation, lack of timeliness of the request, lack of relevance, lack
            of materiality, as a privileged communication, as work product of its counsel, or as
            not calculated to lead to the discovery of admissible evidence. Further, the
            production subject to this Stipulation of Confidential Information or Confidential
            Attorney Eyes Only Information shall not be deemed a waiver of any objection to
            the admissibility of such documents or their contents that may exist under any
            applicable rules of evidence.

        20. Nothing in this Stipulation shall constitute a waiver of BANA’s right(s) to object to
            production of Confidential Information or Confidential Attorney Eyes Only
            Information. The production of such documents shall not be deemed a waiver of
            any objection to production on the grounds that the information is confidential and
            not subject to disclosure. The production of any document or information protected
            by the attorney-client privilege, work product doctrine, and/or any other applicable
            privilege shall not constitute a waiver of any such privilege or doctrine.

        21. Upon receipt from BANA of any document or information which reasonably
            appears to be protected by BANA’s attorney-client privilege, work product doctrine,
            and/or any other applicable privilege without such privilege having been claimed by
            BANA (the “Identified Materials”), a Party shall, within fourteen (14) business
            days, return all copies of the Identified Materials to BANA other than copies
            containing that Party’s attorney’s notes or other attorney work product and shall
            destroy all copies of such documents that contain such notes or other attorney work
            product. The Identified Materials shall be deleted from any systems used to house
            the documents, including document review databases, e-rooms and any other
            location that stores the documents. A Party, including all persons acting on the
            Party’s behalf, may not use the Identified Materials during any aspect of this Action
            or any other matter, including in depositions or at trial, unless the documents are
            later designated by the Court as not privileged or protected. The contents of the
            Identified Materials shall not be disclosed to anyone who was unaware of the


docs-100259177.1
           Case 1:19-cv-11291-VEC Document 19 Filed 05/15/20 Page 7 of 9



            contents of them before the document or information was provided. A Party may
            move the Court for an Order compelling production of some or all of the Identified
            Materials returned or destroyed, but the basis for such a motion may not be the fact
            or circumstances of the production. This Stipulation does not constitute a
            concession by any signatory to this Stipulation that any documents are subject to
            protection by the attorney-client privilege, the work product doctrine, or any other
            potentially applicable privilege or protection. This Stipulation also is not intended
            to waive or limit in any way a signatory to this Stipulation’s rights to contest any
            privilege claims that may be asserted with respect to any of the documents and
            information produced except to the extent stated herein.

        22. Within thirty (30) business days after the conclusion of this Action, including the
            exhaustion of all appeals, the Parties’ counsel shall use his/her best efforts to locate
            all Confidential Information and Confidential Attorney Eyes Only Information
            produced in this Action and return it to BANA or shall destroy such information.
            The signatories to this Stipulation acknowledge that the electronic nature of the
            documents produced in this Action makes full and absolute compliance with this
            provision difficult. The signatories to this Stipulation further acknowledge that their
            duty to return or destroy all Confidential Information and Confidential Attorney
            Eyes Only Information is a continuing duty and the signatories to this Stipulation
            agree to destroy or return any such information found in the future. Deposition
            transcripts and court transcripts that contain or reference Confidential Information
            and Confidential Attorney Eyes Only Information need not be destroyed, although
            any deposition exhibits must be destroyed or returned in accordance with this
            Stipulation. By this provision, BANA is hereby making a written request to the
            Parties through their counsel, receipt of which is duly acknowledged by the Parties’
            counsel, that the Parties or third party receiving Confidential Information or
            Confidential Attorney Eyes Only Information shall make written certification of
            having used their best efforts to comply with this provision and shall deliver the
            same to counsel for BANA within thirty (30) days after the conclusion of this
            Action, including the exhaustion of all appeals.

        23. This Stipulation may be executed in counterparts, and facsimile or electronic signatures
            shall be deemed as originals for the purposes of executing this Stipulation.



SO STIPULATED AND AGREED.




                                     [Signature Page Follows]


docs-100259177.1
      Case 1:19-cv-11291-VEC Document 19 Filed 05/15/20 Page 8 of 9




ANDERSON KILL RC.                              JAROSLAW1CZ & JAROS PLLC
Attorneys for Defendants/Counter-Plaintiffs    Attorneys for Plaintiff/Counter-Defendant




 Jiikt

By:           fr\          Ne3                 By: Michelle Holman

Dated:   bt ck      fiL(       o               Dated: May 13, 2020



REED SMITH LLP
Attorneys for Non-Party Bank of America, NA.




Dated:
      Laj 14( .21Dao



Dated: New York, New York.                     SO ORDERED.
         May 15, 2020



                                               Hon. Valerie E. Caproni
                                               United States District Judge




                           •
           Case 1:19-cv-11291-VEC Document 19 Filed 05/15/20 Page 9 of 9




                                              Exhibit A
                                             Agreement

       I have been informed by counsel that certain documents or information to be disclosed to me
in connection with the matter entitled have been designated as confidential. I have been informed that
any such documents or information labeled “CONFIDENTIAL” are confidential by Order of the
Court.

         I hereby agree that I will not disclose any information contained in such documents to
any other person. I further agree not to use any such information for any purpose other than
this litigation.

DATED:




Signed in the presence of:




(Attorney)




docs-100259177.1
